
	

113 S2617 IS: Davis-Bacon Repeal Act
U.S. Senate
2014-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2617
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2014
			Mr. Lee (for himself, Mr. Vitter, Mr. Cruz, Mr. Scott, Mr. Sessions, Mr. Coburn, Mr. Johnson of Wisconsin, Mr. Cornyn, Mr. Rubio, and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To repeal the wage rate requirements commonly known as the Davis-Bacon Act.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Davis-Bacon Repeal
			 Act.
		
			2.
			Repeal of
			 Davis-Bacon wage requirements
			
				(a)
				In
			 general
				Subchapter IV of
			 chapter 31 of title 40, United States Code, is repealed.
			
				(b)
				Reference
				Any reference in any law to a wage
			 requirement of subchapter IV of chapter 31 of title 40, United States
			 Code,
			 shall after the date of the enactment of this Act be null and void.
			
			3.
			Effective date
			 and limitation
			The amendment
			 made by section 2 shall take effect 30 days after the date of the
			 enactment of
			 this Act but shall not affect any contract in existence on such date of
			 enactment or made pursuant to invitation for bids outstanding on such date
			 of
			 enactment.
		
